           Case 1:20-cv-01045-AWI-EPG Document 5 Filed 08/03/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
   SUAVECITA BERNAL, individually, and on                  Case No.: 1:20-cv-01045-AWI-EPG
10 behalf of other members of the general public
   similarly situated,
11
                                                           STIPULATION TO EXTEND TIME FOR
12                             Plaintiffs,                 DEFENDANTS TO FILE RESPONSIVE
                                                           PLEADING; ORDER
13   vs.
14
   GRAHAM PACKAGING PET TECHNOLOGIES
15 INC., a Delaware corporation; GRAHAM           )
   PACKAGING COMPANY, L.P., a Delaware
16 limited partnership; GRAHAM PACKAGING
   COMPANY, INC., a Delaware corporation; GEC
17 PACKAGING TECHNOLOGIES LLC, a
   Delaware limited liability company; and DOES 1
18 through 10, inclusive,

19                             Defendants.
20

21
             IT IS HEREBY STIPULATED by and between the parties hereto through their
22
     respective attorneys that Defendants Graham Packaging PET Technologies, Inc.; Graham Packaging
23
     Company, L.P; Graham Packaging Company, Inc.; and GEC Packaging Technologies LLC
24
     (“Defendants”) may have additional time within which to answer or otherwise respond to Plaintiff,
25
     Suavecita Bernal’s, Complaint. Defendants’ time to file any required responsive pleading in the
26
     above-captioned action is extended to the later of either (i) September 1, 2020 (twenty eight (28) days
27

28


                                                       1
        Case 1:20-cv-01045-AWI-EPG Document 5 Filed 08/03/20 Page 2 of 3


 1 from the current deadline of August 4) or (ii) fourteen (14) days after this court issues a decision on

 2 a motion to remand, if such a motion is filed by Plaintiff.

 3          Good cause exists for this extension as Defendants duly filed the Defendants’ Answer to

 4 Plaintiff’s Class Action Complaint (“Defendants’ State Court Answer”) in the Superior Court of the

 5 State of California for the County of Stanislaus (“State Court”) before filing Defendants’ Notice of

 6 Removal in this Court and in State Court. However, Defendants’ State Court Answer was rejected

 7 (before being refiled by Defendants) and it is currently unclear whether Defendants’ State Court

 8 Answer will be deemed filed prior to removal.

 9          This document is being electronically filed through the Court’s ECF System. In this regard,

10 counsel for Defendants hereby attests that (i) the content of this document is acceptable to all persons

11 required to sign the document; (ii) Plaintiff’s counsel has concurred with the filing of this document;

12 and (iii) a record supporting this concurrence is available for inspection or production if so ordered.

13
                                              Respectfully submitted,
14

15 Dated: August 3, 2020                      BUCHANAN INGERSOLL & ROONEY LLP

16

17                                            By: /s/ Jason Murtagh
                                                  JASON MURTAGH
18                                                Attorneys for Defendants

19 Dated: August 3, 2020                      CAPSTONE LAW, APC
20

21
                                              By: /s/ Jonathan Lee
22                                                JONATHAN LEE
                                                  Attorneys for Plaintiff
23                                                SUAVECITA BERNAL

24

25

26
27

28


                                                       2
        Case 1:20-cv-01045-AWI-EPG Document 5 Filed 08/03/20 Page 3 of 3


 1                                                 ORDER

 2          Pursuant to the parties’ stipulation (ECF No. 4), IT IS HEREBY ORDERED that

 3 Defendants’ time to file a required responsive pleading in the above-captioned action is extended to

 4 the later of either (i) September 1, 2020 (twenty eight (28) days from the current deadline of August

 5 4) or (ii) fourteen (14) days after this court issues a decision on a motion to remand, if such a

 6 motion is filed by Plaintiff.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     August 3, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                       3
